Case 1:19-cv-00205-JPH-DLP Document 1 Filed 01/18/19 Page 1 of 4 PageID #: 1

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Wanda Balvin,                       )
                                    )
             Plaintiff,             )
                                    )
      vs.                           ) Case No.: 1:19-cv-205
                                    )
Med-1 Solutions, LLC.,              )
                                    )
             Defendant.             )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                          Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the Fair
      Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as the
      “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
      practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to insure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                          Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                             Venue

   6. Venue is proper in this Judicial District

   7. The acts and transactions alleged herein occurred in this Judicial District.

                                                  1
Case 1:19-cv-00205-JPH-DLP Document 1 Filed 01/18/19 Page 2 of 4 PageID #: 2

  8. The Plaintiff resides in this Judicial District.

  9. The Defendant transacts business in this Judicial District.

                                              Parties

  10. The Plaintiff, Wanda Balvin, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, Med-1 Solutions, LLC. (hereinafter referred to as “Defendant”), is a debt
      collection agency and/or debt purchaser operating from an address at 517 U.S. Highway
      31 N., Greenwood, IN 46142.

  14. The Defendant is a debt collection agency and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or asserted
      to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                         Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

  18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debt owed by Plaintiff went into default.

  20. After the debt went into default the debt was placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the debt.

  22. The Plaintiff requests that the Defendant cease all further communication on the debt.

  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.

  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).

                                                  2
Case 1:19-cv-00205-JPH-DLP Document 1 Filed 01/18/19 Page 3 of 4 PageID #: 3

  25. The Plaintiff retained John Steinkamp for legal representation regarding the Plaintiff’s
      debts.

  26. Prior to May 7, 2018, Defendant was attempting to collect various debts that Plaintiff owed
      to various healthcare providers.

  27. On May 14, 2018, the Plaintiff’s legal counsel sent a letter to the Defendant via facsimile.
      This letter notified the Defendant that the Plaintiff had retained legal counsel and provided
      Defendant with contact information for said counsel. This facsimile transmission to the
      Defendant was successfully received by the Defendant. See Exhibit “2” attached hereto.

  28. Communications sent via facsimile are assumed to have been received by the intended
      recipient if the facsimile confirmation indicates a successful transmission. See Laouini v.
      CLM Freight Lines, Inc., 586 F.3d 473 (7th Cir., 2009)(holding that facsimile confirmation
      generated by the…fax machine was sufficient to create a factual dispute that …was
      received…); Bridgeview Health Care Center Ltd. v. Clark, 2011 WL 4585028, 3 (N.D.Ill
      2011)(“Indeed, in the facsimile transmission context, it is commonly understood that
      ‘success’ means that ‘the two fax machines have performed an electronic “handshake” and
      that the data has been transmitted from one machine to the other.”).

  29. Despite this notice of legal representation, the Defendant continued to call the Plaintiff in
      an attempt to collect a debt and otherwise take action to attempt to collect a debt. For
      example, on or around December 13, 2018 the Defendant called Plaintiff’s cell phone and
      left a voicemail message in an attempt to collect a debt. See Exhibit “3” attached hereto.

  30. Plaintiff filed an FDCPA lawsuit against Defendant in November of 2018 in which
      Plaintiff served the Defendant with this Complaint on November 20, 2018. Thus,
      Defendant again received notification that Plaintiff had legal representation for the debt at
      issue in this matter. See Wanda Balvin v. Med-1 Solutions, LLC, 1:18-cv-03485-SEB-
      DLP.

  31. Defendant’s violations of the FDCPA are material and constitute injury-in-fact. Indeed,
      although Plaintiff had been informed by counsel and reasonably believed that she had the
      protection against being contacted directly by debt collectors, Defendant’s continued
      collection communications would make the unsophisticated consumer believe that her
      notice of legal representation had been futile and that she did not have the rights Congress
      had granted her under the FDCPA. Defendant’s violation constitutes more than just a bare
      procedural violation.

  32. By contacting a consumer it knew to have legal representation, the Defendant violated the
      FDCPA.

  33. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership, 27
      F.3d 1254, 1257 (7th Cir. 1994).




                                                3
Case 1:19-cv-00205-JPH-DLP Document 1 Filed 01/18/19 Page 4 of 4 PageID #: 4

                                   First Claim for Relief:
                                  Violation of the FDCPA

  1. The allegations of Paragraphs 1 through 33 of the complaint are realleged and incorporated
     herewith by references.

  2 The Defendant contacted a consumer it knew to be represented by legal counsel which
    constitutes a violation of 15 U.S.C. § 1692c.

  3 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692d.

  4 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692e.

  5 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692f.

  6 As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for actual
    damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                      Prayer for Relief

     WHEREFORE, the Plaintiff prays that the Court grant the following:

     1. A finding that the Defendant violated the FDCPA and/or an admission from the
        Defendant that it violated the FDCPA.

     2. Actual damages under 15 U.S.C. § 1692k(a)(1).

     3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

     4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

     5. Such other and further relief as the Court deems just and proper.

     Respectfully submitted,

     /s/ John T. Steinkamp
     John T. Steinkamp
     Sawin, Shea & Steinkamp, LLC.
     Attorney for Plaintiff
     5214 S. East Street, Suite D1
     Indianapolis, IN 46227
     Office: (317) 255-2600
     Fax: (317) 255-2905
     Email: john@sawinlaw.com




                                               4
